DETAILED ACTION
This communication is a first office action on the merits. Claims 1-15, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 07 February 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (WO 2012/066146) in view of Fiedler (US 10,383,409, referred to now on as ‘409).
Regarding claim 1, Fiedler discloses an apparatus comprising:
a first closing part (2) which has a housing (21) and a blocking piece (22) disposed on the housing;
a second closing part (3) which has a sprung locking element (34) which at least in portions is configured so as to be spring-elastic; and
magnetic means (223, 331) which act between the blocking piece of the first closing part and the second closing part and cause a magnetic attraction force between the blocking piece of the first closing part and the second closing part,
wherein
the first closing part for closing the closing device is capable of being placed on the second closing part in a closing direction (X) (Figs. 3b and 4b);
wherein the blocking piece and the sprung locking element in a closing position  are mutually engaged such that the first closing part in the direction counter to the closing direction is locked in relation to the second closing part (Fig 5B as shown);
wherein the sprung locking element for releasing the closing device is displaceable relative to the blocking piece in an opening direction (Y) that is substantially 
wherein the blocking piece is disposed so as to be movable on the housing of the first closing part in such a manner that said blocking piece in a retracted position is at least in part enclosed in a receptacle chamber of the housing (Fig. 3B), and in a deployed position projects from the housing in such a manner that said blocking piece can be brought to engage with the sprung locking element (Fig. 4B)
Fiedler fails to disclose wherein at least one first electrical contact element is disposed on the blocking piece and/or the housing, and at least one second electrical contact element is disposed on the second closing part.
‘409 teaches an apparatus comprising electrical contacts (5a, 6a) on opposed portions of a connector (Fig. 4C as shown).
From this teaching of ‘409, it would have been obvious to one of ordinary skill in the art at the time of the invention to include electrical contacts/conducts on the claimed structures to provide a confirmation that closed position is achieved. 

Regarding claim 2, Fiedler further discloses wherein the blocking piece in the retracted position does not project outward from the housing (Fig. 3B as shown).

Regarding claim 3, Fiedler further discloses wherein the transferring of the blocking piece from the retracted position to the deployed position by way of the magnetic means is caused when placing the first closing part on the second closing part (Paragraph 78).



Regarding claim 5, Fiedler further discloses wherein the blocking piece in relation to the housing of the first closing part is pretensioned to the retracted position (Fig. 3B as shown).

Regarding claim 6, Fiedler further discloses wherein the blocking piece in relation to the housing of the first closing part is pretensioned by magnetic pretensioning means (212) or by a mechanical spring.

Regarding claim 7, Fiedler further discloses wherein the second closing part has an adjustment element (33) and a housing (31), wherein the adjustment element is mounted on the housing so as to be displaceable along the opening direction and supports the sprung locking element.

Regarding claim 8, Fiedler further discloses wherein the magnetic means act between the blocking piece of the first closing part and the adjustment element of the second closing part (Fig. 7 as shown).



Regarding claim 10, Fiedler further discloses wherein the sprung locking element is circumferentially opened in the opening direction (Fig. 7 as shown).

Regarding claim 11, the combination device of claim 1 further discloses wherein the at least one first electrical contact element and the at least one second electrical contact element in the closing position are in mutual electrical contact (Fig. 4C of ‘409 as shown).

Regarding claim 12, ‘409 further teach wherein the blocking piece has a plurality of first electrical contact elements (5A, 5B) for contacting second contact elements (6A, 6B) of the second closing part.
From this teaching of ‘409, it would have been obvious to one of ordinary skill in the art to include plural electrical contacts as fail safes to complete a circuit if one contact faults.

Regarding claim 13, Fiedler further disclose wherein the blocking piece in the deployed position is contacted by way of a contact element (215) of the housing of the first closing part (Fig. 4B as shown).



Regarding claim 15, the combination device of claim 1 further teach wherein the housing of the first closing part has at least one contact element (5B) which in the closing position is contacted by way of at least one contact element (6B) of the second closing part.
From this teaching of ‘409, it would have been obvious to one of ordinary skill in the art to include plural electrical contacts as fail safes to complete a circuit if one contact faults.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677